DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method determining dynamic traffic flow of the roundabout based on dynamic characteristics, wherein the dynamic characteristics include information related to one or more vehicles entering a roundabout; defining a roundabout path plan for each of the one or more vehicles based on an entry point of the vehicle, an exit point of the vehicle, or a combination thereof; calculating an entry parameter for the one or more vehicles based on the traffic flow and a predictive control, wherein the entry parameter includes an entry time and an occupancy gap for having the vehicle enter the roundabout, and the predictive control is configured to predict position and path of each of the vehicles; and transmitting the entry parameter and the roundabout path plan to respective vehicles.
The limitations of determining traffic flow of a roundabout, defining a roundabout path plan; calculating an entry parameter; transmitting the entry parameter and path plan, as drafted, is a process, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim 
This judicial exception is not integrated into a practical application.  Further, the term transmitting is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, transmitting does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 17-20 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, determining traffic flow of a roundabout, defining a roundabout path plan; calculating an entry parameter; transmitting the entry parameter and path plan steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 17-20 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “based on roundabout characteristics, dynamic characteristics, an entry point of the roundabout, an exit point of the roundabout, or a combination thereof”; however, it is unclear to whether the limitation is to be interpreted as based on at least one of roundabout characteristics, dynamic characteristics, an entry point of the roundabout, and an exit point of the roundabout or interpreted as based on roundabout characteristics, dynamic characteristics, an entry point of the roundabout, and an exit point of the roundabout, since roundabout characteristics, dynamic characteristics, an entry point of the roundabout, and an exit point of the roundabout appears to be an example of a combination thereof.  The metes and bounds of the limitation and “a combination thereof” are unclear.
Claims 2 and 10 recite the limitation wherein the dynamic characteristics include speed, travel direction, position, or a combination thereof. It is unclear whether the limitation is to be interpreted as wherein the dynamic characteristics include at least one of speed, travel direction, position, or a combination thereof, since the limitation interpreted as wherein the dynamic characteristics include speed, travel direction, and position appears to be an example of a 
Claims 5 and 13 recite the limitation wherein the roundabout characteristics include information indicative of a geometry of the roundabout, a type of the roundabout, or a combination thereof.  It is unclear to whether the roundabout characteristics includes information indicative of a geometry of the roundabout and a type of the roundabout or includes information indicative of a geometry of the roundabout or a type of the roundabout.  The metes and bounds of the limitation and “a combination thereof” are unclear.
Claims 6 and 14 recite the limitations the recommended entry parameter and the recommended entry parameters.  There is insufficient antecedent basis for the limitations in the claim.
Claim 17 recites the limitation “defining a roundabout path plan for each of the one or more vehicles based on an entry point of the vehicle, an exit point of the vehicle, or a combination thereof”.  It is unclear to whether the limitation is to be interpreted as based on at least one of an entry point of the vehicle, an exit point of the vehicle, or a combination thereof or interpreted as based on at least one of an entry point of the vehicle and an exit point of the vehicle. The metes and bounds of the limitation and “a combination thereof” are unclear.
Claim 17 also recites the limitations “flow of the roundabout”, “the vehicle”, “the vehicles”. There is insufficient antecedent basis for the limitations in the claim.  Further, “entering a roundabout” should recite “entering the roundabout”.  Furthermore, it is unclear to which vehicles “respective vehicles” refers as “one or more vehicles”, “the vehicle”, and “the vehicles” are previously recited.

Claim 20 recites the limitation wherein to determine whether the one or more platoons can be formed, the method further comprises correlating at least one of a roundabout path plan, an exit point, or an entry point of each vehicle to identify platoon vehicles having the same entry point, same exit point, overlapping roundabout path plan, or a combination thereof, wherein the entry time is determined for the identified platoon vehicles. It is unclear to whether the platoon vehicles have the same entry point, same exit point, or overlapping roundabout path plan or at least one of the same entry point, same exit point, and overlapping roundabout path plan.  The metes and bounds of the limitation and “a combination thereof” are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180111611 (“MacNeille”).
As per claims 1 and 9, MacNeille discloses a method and system comprising: 
defining a roundabout path plan for a subject vehicle based on roundabout characteristics, dynamic characteristics, an entry point of the roundabout, an exit point of the roundabout, or a combination thereof (see at least abstract, [0025]-[0030], [0038]-[0039], [0057], [0083], [0095], claim 1, [0070]-[0079]); 
determining whether a platoon can be formed with at least one surrounding vehicle based on the roundabout path plan (see at least [0021]-[0024], [0027]-[0020], [0039], [0070]-[0079]); 
calculating an entry parameter for the platoon in response to determining that the platoon can be formed based on dynamic traffic flow of the roundabout and a predictive control, wherein the entry parameter includes an entry time and an occupancy gap, and the predictive control is configured to predict position and path of the subject vehicle and the at least one surrounding vehicle based on the dynamic characteristics (see at least abstract, Fig. 8, [0021]-[0024], [0027]-[0030] [0042], [0070]-[0079]); 
collaborating and verifying the entry parameter with the platoon to obtain an agreed entry parameter (see at least [0021]-[0024], [0027]-[0030], [0070]-[0079], [0080]-[0083]); and 
controlling the subject vehicle to enter the roundabout based on the agreed entry parameter (see at least abstract, Fig. 8, [0021]-[0030]: operating steering actuator to allow autonomous following of a lead vehicle, [0070]-[0079], [0080]-[0083]).



As per claims 3 and 11, MacNeille discloses wherein the dynamic characteristics include at least one of speed, travel direction, or position for the subject vehicle, the at least one of surrounding vehicle, or a combination thereof (see at least abstract, Fig. 8, [0021]-[0030]: collected data,  [0038]-[0039]: received data may include a predicted path of another vehicle, [0070]-[0079]). 

As per claims 4 and 12, MacNeille discloses wherein the determining whether the platoon can be formed with at least one adjacent vehicle further comprises: correlating at least one of a roundabout path plan, an exit point, or an entry point of each of the surrounding vehicles with that of the subject vehicle to identify a platoon candidate, wherein the platoon candidate is a vehicle at the same entry point of the roundabout as the subject vehicle; and forming the platoon with the platoon candidate (see at least [0044], [0048]-[0055]: first platoon of vehicles 12 and 12A is traveling in lane 70 in a direction of a travel direction arrow 74, towards the roundabout. Vehicles 12 may be spaced the distance D from each other. A second platoon of vehicles 12 and 12B is traveling in lane 72 in the direction of arrow 74 towards the roundabout. Vehicles 12A 

As per claims 5 and 13, MacNeille discloses wherein the roundabout characteristics include information indicative of a geometry of the roundabout, a type of the roundabout, or a combination thereof (see at least abstract, [0057]: Vehicles 12 and controller 16 may consider a plurality of factors in selecting between lanes 70 and 72 when approaching a roundabout 98, 150. Such factors may include a location of lanes roadway 68 relative to a roundabout exit branch, and a number of circle lanes in the roundabout, [0070]-[0079]). 

As per claims 6 and 14, MacNeille discloses wherein the collaborating and verifying further comprises: obtaining one or more recommended entry parameters from members of the platoon; verifying the recommended entry parameter obtained based on the roundabout characteristics and the dynamic characteristics; and selecting the agreed entry time from among the recommended entry parameters and the entry parameter of the subject vehicle when at least one of the occupancy gaps allows the platoon to enter the roundabout at the entry time (see at least [0042], [0050]-[0055], [0070]-[0079]: Process block 136 has vehicle 12 enter circle lane 100 when vehicle 12 is aligned with the New Phantom, [0080]-[0083]: Three phantom vehicles may be generated to facilitate vehicle 12's entry into, transit through, and exit from the circle lanes 154 and 156 of roundabout 150). 

As per claim 17, MacNeille discloses a method comprising: 

defining a roundabout path plan for each of the one or more vehicles based on an entry point of the vehicle, an exit point of the vehicle, or a combination thereof (see at least abstract, [0025]-[0030]: predicted path, [0038]-[0039], [0057], [0070]-[0079], [0081]-[0083], [0095], claim 1); 
calculating an entry parameter for the one or more vehicles based on the traffic flow and a predictive control, wherein the entry parameter includes an entry time and an occupancy gap for having the vehicle enter the roundabout, and the predictive control is configured to predict position and path of each of the vehicles (see at least abstract, [0025]-[0030], [0038], [0042]: compute the times to enter the roundabout Tin of the neighbour motor vehicles NMV present on the list L and then order the list L according to the roundabout times-to-enter Tin (block 253), [0057], [0070]-[0079], [0083], [0095], claim 1); and 
transmitting the entry parameter and the roundabout path plan to respective vehicles (see at least abstract, [0025]-[0030]: predicted path, [0038]-[0039]: A V2V-I2V module 60 transmits and receives, through an antenna among sensors 46, CACC data. Such transmitted CACC data may include the above-discussed predicted path of vehicle 12 and received data may include a predicted path of another vehicle such as vehicle 12B. Further transmitted and received data may include data defining and recognizing a virtual or phantom vehicle generated by vehicle 12 or by vehicle 12B or by intersection controller 16, [0057], [0070]-[0079], [0081]-[0083], [0095], claim 1).

As per clam 18, MacNeille discloses acquiring travel information for the one or more vehicles, wherein the travel information provides a completion goal, a final destination, a travel route, or a combination thereof; and determining the entry point and the exit point for the one or more vehicles based on the travel information (see at least abstract, [0025]-[0030], [0038], [0057], [0083], [0095], claim 1). 

As per claim 19, MacNeille discloses determining whether one or more platoons can be formed based on the roundabout path plan, wherein the entry parameter is calculated for the platoon and includes the entry time (see at least abstract, [0025]-[0030], [0038], [0042], [0057], [0083], [0095], claim 1).

As per claim 20, MacNeille discloses wherein to determine whether the one or more platoons can be formed, the method further comprises correlating at least one of a roundabout path plan, an exit point, or an entry point of each vehicle to identify platoon vehicles having the same entry point, same exit point, overlapping roundabout path plan, or a combination thereof, wherein the entry time is determined for the identified platoon vehicles (see at least abstract, Fig. 8, [0021]-[0030]: predicted path, [0042], [0070]-[0079]: Process block 136 has vehicle 12 enter circle lane 100 when vehicle 12 is aligned with the New Phantom, [0080]-[0083]: Three phantom vehicles may be generated to facilitate vehicle 12's entry into, transit through, and exit from the circle lanes 154 and 156 of roundabout 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of US 20200057453 (“Laws”).
As per claims 7 and 15, MacNeille does not explicitly disclose wherein the predictive control is based on a trained artificial neural network.
However, Laws teaches wherein the predictive control is based on a trained artificial neural network (see at least abstract, [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by MacNeille by incorporating wherein the predictive control is based on a trained artificial neural network as taught by Laws in order to increase computational efficiency. 

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of US 10683016 ("Visintainer”).
As per claims 8 and 16, MacNeille does not explcitly disclose calculating an entry time for the subject vehicle based on the dynamic traffic flow of the roundabout and the predictive control in response to determining that the platoon cannot be formed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by MacNeille by incorporating wherein the predictive control is based on a trained artificial neural network as taught by Visintainer in order to assist a motor vehicle driver in negotiating a roundabout. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668